DETAILED ACTION
Applicant's preliminary amendments and remarks, filed 6/5/19, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 16-20 added, and claims 1-3, 5, 7, 9, and 11-15 amended. The following is a complete response to the 6/5/19 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weingarten (US 2016/005220).
Regarding claim 1, Weingarten teaches a medical path navigation method, comprising: planning a navigation path to an initial ablation region on at least one of a computed tomography (CT) image of a diseased organ and a 3D reconstruction of the CT scan data (par. [0008] planned pathway via 3d model from CT images), wherein the initial ablation region (510) belongs to one of at least one ablation region included in a lesion region (targets  510 and 722); delivering an ablation catheter with a localization sensor into an airway leading to the lesion region according to the navigation path (catheter with electromagnetic sensor 94 as in par. [0043], which may be a microwave ablation catheter as in par. [0047]); locating an actual position of the ablation catheter in the airway based on the localization sensor during a moving process of the ablation catheter in the airway (par. [0045]), and adjusting a position and a direction of the ablation catheter in the airway according to a deviation relation between the actual position of the ablation catheter in the airway and the navigation path, until the ablation catheter is navigated to the initial ablation region (par. [0059] sensor vs plan); and locating an actual position of the ablation catheter in the lesion region based on the localization sensor during a moving process of the ablation catheter in the lesion region, and adjusting a position and a direction of the ablation catheter in the lesion region according to a deviation relation between the actual position of the ablation catheter in the lesion region and other ablation regions except for the initial ablation regions in the at least one ablation region, until the ablation catheter is navigated to other ablation regions ([0058-0059] removing targets as they are visited and procedure is performed, and moving on to another target).
Regarding claim 4, Weingarten teaches wherein the locating an actual position of the ablation catheter in the airway based on the localization sensor comprises:
calculating the actual position of the ablation catheter in the airway according to an induced current generated by the localization sensor sensing an electromagnetic field at the position of the ablation catheter in the airway (derive location of EM sensor 94 via tracking module 72 and workstation 80 as in par. [0043]);
the locating an actual position of the ablation catheter in the lesion region based on the localization sensor comprises:
calculating the actual position of the ablation catheter in the lesion region according to an induced current generated by the localization sensor sensing an electromagnetic field at the position of the ablation catheter in the lesion region (par. [0061] determine if sensor has reached the target, where the EMN uses current).
Regarding claim 5, Weingarten teaches wherein the localization sensor comprises a first localization sensor (94) and a second localization sensor (74), and the first localization sensor is located at a head portion of the ablation catheter (94 at head of device as in Fig. 1);
the calculating the actual position of the ablation catheter in the airway according to an induced current generated by the localization sensor sensing the electromagnetic field at the position of the ablation catheter in the airway comprises:
calculating the actual position of the ablation catheter in the airway according to the induced current generated by at least one of the first localization sensor (94) and the second localization sensor sensing the electromagnetic field at the position of the ablation catheter in the airway (74);
the calculating the actual position of the ablation catheter in the lesion region according to an induced current generated by the localization sensor sensing the electromagnetic field at the position of the ablation catheter in the lesion region comprises:
calculating the actual position of the ablation catheter in the lesion region according to the induced current generated by the second localization sensor sensing the electromagnetic field at the position of the ablation catheter in the lesion region (par. [0046]).
Regarding claim 11, Weingarten teaches a medical path navigation system, comprising: a path planning apparatus (80 with processor to plan the path), a path navigation apparatus (80 to navigate through 81) and an ablation catheter with a localization sensor (catheter with electromagnetic sensor 94 as in par. [0043], which may be an ablation tool as in par. [0060]),
wherein the path planning apparatus comprises a processor and a memory (204 and 202), the processor having stored therein instructions that, when loaded and executed by the processor, causes to perform the following acts:
planning a navigation path to an initial ablation region on at least one of a computed tomography (CT) image of a diseased organ and 3D reconstruction of the CT scan data (par. [0008] planned pathway via 3d model from CT images), wherein the initial ablation region belongs to one of at least one ablation region included in a lesion region (target as part of target areas);
wherein the ablation catheter is delivered into an airway leading to the lesion region according to the navigation path to ablate the lesion region (abst. insert catheter through airway to a target location);
wherein the path navigation apparatus comprises a processor and a memory (204 and 202 as in Fig. 2), the processor having stored therein instructions that, when loaded and executed by the processor, causes to perform the following acts:
displaying at least one of the CT image and the three-dimensional model and the navigation path (display 206 for displaying the 3D model as in par. [0049]);
locating an actual position of the ablation catheter in the airway based on the localization sensor during a moving process of the ablation catheter in the airway (electromagnetic sensor 94  for tracking catheter through the airways as in par. [0052]), and adjusting a position and a direction of the ablation catheter in the airway according to a deviation relation between the actual position of the ablation catheter in the airway and the navigation path (adjust navigation path according to position as in par. [0061]), until the ablation catheter is navigated to the initial ablation region (94 navigated to the target as in par. [0061]); and
locating an actual position of the ablation catheter in the lesion region based on the localization sensor during a moving process of the ablation catheter in the lesion region (location of the sensor 94 determined in the model corresponding to the probe as in par. [0063]), and adjusting a position and a direction of the ablation catheter in the lesion region according to a deviation relation between the actual position of the ablation catheter in the lesion region and other ablation regions except for the initial ablation region in the at least one ablation region, until the ablation catheter is navigated to other ablation regions (par. [0061] when in the target area is continuously updated over the procedure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weingarten in view of Costello (US 2017/0112411).
Regarding claim 2, Weingarten teaches performing coordinate registration on a magnetic field coordinate system where the airway is located and a coordinate system where at least one of the CT image and the three-dimensional model is located according to the actual position of a landmark in the airway (par. [0055] adjust relative to 510 in the airways), to acquire a mapping relation between the magnetic field coordinate system and the coordinate system where at least one of the CT image and the three-dimensional model is located (EMN and 3D mapped to each other). Weingarten is silent wherein prior to navigating the ablation catheter, the method further comprises: controlling the ablation catheter to arrive to a predetermined carina for registration during the moving process of the ablation catheter in the airway, and locating an actual position of the carina in the airway based on the localization sensor.
Costello teaches using carina locations to improve registration of a pathway (par. [0010]), and locating an actual position of the carina based on a location sensor (par. [0050]). 
It would have been obvious to one of ordinary skill in the art to use carina locations to use as a landmark, as taught by Costello, as a way to assist in navigating the airway.
Regarding claim 3, Weingarten teaches wherein the adjusting a position and a direction of the ablation catheter in the airway according to the deviation relation between the actual position of the ablation catheter in the airway and the navigation path comprises:
mapping the actual position and the direction of the ablation catheter in the airway onto at least one of the CT image and the three-dimensional model according to the mapping relation between the magnetic field coordinate system and the coordinate system where at least one of the CT image and the three-dimensional model is located (mapping position and direction of the catheter onto the 3D model according to the relation between the EMN system and the 3D model, as in par. [0038]);
adjusting the position and the direction of the ablation catheter in the airway according to the deviation relation between the position and the direction of the ablation catheter displayed on at least one of the CT image and the three-dimensional model, and the navigation path (par. [0055] adjusting based on position of a probe in the 3D model);
the adjusting a position and a direction of the ablation catheter in the lesion region according to the deviation relation between the actual position of the ablation catheter in the lesion region and other ablation regions except for the initial ablation region in the at least one ablation region comprises:
mapping the actual position and the direction of the ablation catheter in the lesion region onto the CT image or the three-dimensional model according to the mapping relation between the magnetic field coordinate system and the coordinate system where at least one of the CT image and the three-dimensional model is located (par. [0038] mapping the catheter based on the EMN with the location sensor 94);
adjusting the position and the direction of the ablation catheter in the lesion region according to deviation relation between the position and the direction of the ablation catheter displayed on at least one of the CT image and the three-dimensional model, and the other ablation regions (adjusting the catheter to arrive at a target as in at least Fig. 3 and par. [0055]).
Regarding claim 12, Weingarten teaches locating an actual position of a target in the airway based on the localization sensor, and performing coordinate registration on a magnetic field coordinate system where the airway is located and a coordinate system where at least one of the CT image and the three-dimensional model is located according to the actual position of the target in the airway (par. [0055] adjust relative to 510 in the airways), to acquire a mapping relation between the magnetic field coordinate system and the coordinate system where at least one of the CT image and the three-dimensional model is located (mapping relation between the 3D model and the EMN to allow for display together).
Weingarten is not explicit wherein the processor in the path navigation apparatus further causes to perform the following acts:
 controlling the ablation catheter to arrive to a predetermined bulge part for registration during the moving process of the ablation catheter in the airway before the navigation module navigates the ablation catheter, Costello teaches using carina locations to improve registration of a pathway (par. [0010]), and locating an actual position of the carina based on a location sensor (par. [0050]). 
It would have been obvious to one of ordinary skill in the art to use carina locations to use as a landmark, as taught by Costello, as a way to assist in navigating the airway.
Regarding claim 13, Weingarten teaches wherein the processor in the path navigation apparatus further causes to perform the following acts:
mapping the actual position and the direction of the ablation catheter in the airway onto at least one of the CT image and the three-dimensional model based on the mapping relation between the magnetic field coordinate system and the coordinate system where at least one of the CT image and the three-dimensional model is located (mapping position and direction of the catheter onto the 3D model according to the relation between the EMN system and the 3D model, as in par. [0038]);
adjusting the position and the direction of the ablation catheter in the airway according to the deviation relations between the position and the direction of the ablation catheter displayed on at least one of the CT image and the three-dimensional model, and the navigation path (adjusting the catheter in the airway as in Fig. 3 and par. [0055] accounting for errors);
mapping the actual position and the direction of the ablation catheter in the lesion region onto at least one of the CT image and the three-dimensional model based on the mapping relation between the magnetic field coordinate system and the coordinate system where at least one of the CT image and the three-dimensional model is located (par. [0038] mapping the catheter based on the EMN with the location sensor 94); and
adjusting the position and the direction of the ablation catheter in the lesion region according to the deviation relations between the position and the direction of the ablation catheter
displayed on at least one of the CT image and the three-dimensional model, and other ablation regions (adjusting the catheter to arrive at a target as in at least Fig. 3 and par. [0055]). 
Regarding claim 14, Weingarten teaches wherein the processor in the path navigation apparatus further causes to perform the following acts:
calculating the actual position of the ablation catheter in the airway according to an induced current generated by the localization sensor sensing an electromagnetic field at the position of the ablation catheter in the airway (derive location of EM sensor 94 via tracking module 72 and workstation 80 as in par. [0043]);
calculating the actual position of the ablation catheter in the lesion region according to an induced current generated by the localization sensor sensing an electromagnetic field at the position of the ablation catheter in the lesion region (ar. [0061] determine if sensor has reached the target, where the EMN uses current).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weingarten in view of Hill (US 2002/0165532).
Regarding claim 6, Weingarten is silent regarding the method further comprising:
turning off the localization sensor in an ablation process of the ablation catheter.
However, Hill teaches using sensing before and after ablation, but not during, for location determination (par. [0041]).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the sensing of Hill, so that the ablation does not impact the sensing output.
Claim(s) 7-10, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weingarten in view of Greenblatt (US 2012/0277763).
Regarding claim 7, Weingarten teaches wherein prior to planning a navigation path to the initial ablation region on at least one of a CT image of a diseased organ and a three-dimensional model reconstructed according to the CT data, the method further comprises:
importing the CT data of the diseased organ to construct the CT image and the three- dimensional model (par. [0040]).
Weingarten is not explicit regarding determining the lesion region on the diseased organ based on at least one of the CT image and the three-dimensional model; and
dividing the lesion region into at least one ablation region according to a single ablation range of the ablation catheter.
However, Greenblatt teaches imaging with determining the lesion region on the diseased organ based on a 3D image (par. [0028]), and a set of ablation zones for an ablation probe (par. [0029], [0030]).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Regarding claim 8, Weingarten is silent wherein the lesion region is a single-connected closed three-dimensional region of any shape.
However, Greenblatt teaches the lesion region as a single-connected closed 3D region of any shape (Fig. 2C with ablation zone 44).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Regarding claim 9, Weingarten teaches a medical path planning method, comprising:
importing computed tomography (CT) data of a diseased organ to construct a CT image and a three-dimensional model (par. [0008] planned pathway via 3d model from CT images);
but is silent regarding determining a lesion region on the diseased organ based on at least one of the CT image and the three-dimensional model;
dividing the lesion region into at least one ablation region according to a single ablation range of a used ablation catheter;
selecting an initial ablation region from the at least one ablation region; and
planning a navigation path to the initial ablation region on at least one of the CT image and the three-dimensional model.
Greenblatt teaches determining a lesion region on the diseased organ based on at least one of the CT image and the three-dimensional model (par. [0028] determine ablation based on 3d image);
dividing the lesion region into at least one ablation region according to a single ablation range of a used ablation catheter (par. [0029]);
selecting an initial ablation region from the at least one ablation region (par. [0029]); and
planning a navigation path to the initial ablation region on at least one of the CT image and the three-dimensional model (par. [0033] desired path).  
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Regarding claim 10, Weingarten is silent wherein the lesion region is a single-connected closed three-dimensional region of any shape.
However, Greenblatt teaches the lesion region as a single-connected closed 3D region of any shape (Fig. 2C with ablation zone 44).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Regarding claim 15, Weingarten teaches wherein the processor in the path planning apparatus causes to perform the following acts:
importing the CT data of the diseased organ to build the CT image and the three-dimensional model (par. [0040]);
but is silent regarding determining the lesion region on the diseased organ based on at least one of the CT image and the three-dimensional model, and dividing the lesion region into at least one ablation region according to a single ablation range of the used ablation catheter;
selecting the initial ablation region from the at least one ablation region;
planning a navigation path to the initial ablation region on at least one of the CT image and the three-dimensional model.
However, Greenblatt teaches imaging with determining the lesion region on the diseased organ based on a 3D image (par. [0028]), and a set of ablation zones for an ablation probe (par. [0029], [0030]).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Regarding claim 17, Weingarten teaches wherein prior to planning a navigation path to the initial ablation region on at least one of a CT image of a diseased organ and a three- dimensional model rebuilt according to the CT data, the method further comprises:
importing the CT data of the diseased organ to build the CT image and the three- dimensional model (par. [0040]);
but is silent regarding determining the lesion region on the diseased organ based on at least one of the CT image and the three-dimensional model; and
dividing the lesion region into at least one ablation region according to a single ablation range of the ablation catheter.However, Greenblatt teaches imaging with determining the lesion region on the diseased organ based on a 3D image (par. [0028]), and a set of ablation zones for an ablation probe (par. [0029], [0030]).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Regarding claim 18, Weingarten teaches wherein prior to planning a navigation path to the initial ablation region on at least one of a CT image of a diseased organ and a three- dimensional model rebuilt according to the CT data, the method further comprises:
importing the CT data of the diseased organ to build the CT image and the three- dimensional model (par. [0040]);
but is silent regarding determining the lesion region on the diseased organ based on at least one of the CT image and the three-dimensional model; and
dividing the lesion region into at least one ablation region according to a single ablation range of the ablation catheter.However, Greenblatt teaches imaging with determining the lesion region on the diseased organ based on a 3D image (par. [0028]), and a set of ablation zones for an ablation probe (par. [0029], [0030]).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Regarding claim 19, Weingarten teaches wherein prior to planning a navigation path to the initial ablation region on at least one of a CT image of a diseased organ and a three- dimensional model rebuilt according to the CT data, the method further comprises:
importing the CT data of the diseased organ to build the CT image and the three- dimensional model (par. [0040]);
but is silent regarding determining the lesion region on the diseased organ based on at least one of the CT image and the three-dimensional model; and
dividing the lesion region into at least one ablation region according to a single ablation range of the ablation catheter.
However, Greenblatt teaches imaging with determining the lesion region on the diseased organ based on a 3D image (par. [0028]), and a set of ablation zones for an ablation probe (par. [0029], [0030]).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weingarten in view of Costello, in view of Greenblatt.
Regarding claim 16, Weingarten teaches wherein prior to planning a navigation path to the initial ablation region on at least one of a CT image of a diseased organ and a three- dimensional model rebuilt according to the CT data, the method further comprises:
importing the CT data of the diseased organ to build the CT image and the three- dimensional model (par. [0040]).Weingarten is not explicit regarding determining the lesion region on the diseased organ based on at least one of the CT image and the three-dimensional model; and
dividing the lesion region into at least one ablation region according to a single ablation range of the ablation catheter.
However, Greenblatt teaches imaging with determining the lesion region on the diseased organ based on a 3D image (par. [0028]), and a set of ablation zones for an ablation probe (par. [0029], [0030]).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weingarten in view of Hill, in view of Greenblatt.
Regarding claim 20, Weingarten teaches wherein prior to planning a navigation path to the initial ablation region on at least one of a CT image of a diseased organ and a three- dimensional model rebuilt according to the CT data, the method further comprises:
importing the CT data of the diseased organ to build the CT image and the three- dimensional model (par. [0040]).Weingarten is not explicit regarding determining the lesion region on the diseased organ based on at least one of the CT image and the three-dimensional model; and
dividing the lesion region into at least one ablation region according to a single ablation range of the ablation catheter.
However, Greenblatt teaches imaging with determining the lesion region on the diseased organ based on a 3D image (par. [0028]), and a set of ablation zones for an ablation probe (par. [0029], [0030]).
It would have been obvious to one of ordinary skill in the art to modify Weingarten with the lesion segmentation of Greenblatt, to allow for a plan for how to treat a lesion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO OUYANG/Examiner, Art Unit 3794               
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794